       Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 1 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 2 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS No. l:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, MELISSA SAGEMILLER,            Hon. Alvin K. Hellerstein
NANNETTE MAY (f/k/a NANNETTE
KLATT), KA THERINE KENDALL, ZOE
BROCK, CAITLIN DULANY, LARISSA
GOMES, and JANE DOE, individually and on            ~ . '
behalf of all others similarly situated,
                                                                        USDC ~1
          Plaintiffs,                                                   oo·cv,
                                                                        E.LEC)     > ,~,, [(.   -\! !   ~   • 11 EO
          V.
                                                                        DOC11·
                                                                        DAT!; i-     t::D:~l"""'-1-_ _ _ __
TI-IE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY COMPANY, DISNEY
ENTERPRISES, INC., BUENA VISTA
INTERNATIONAL, INC., HARVEY
WEINSTEIN, ROBERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY ASHBROOK£, BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,

          Defendants.



                             STIPULATED PROTECTIVE ORDER

          The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby:




4844-6385-0152.1
        Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 2 of 14
          Case 1:17-cv-09554-AKH Document 306-1 Filed 10111119· Page 3 of 15




           ORDERED that any person subject to this Order, including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or cons~ructive notice of this

Order, shall adhere to the following terms, upon pain of contempt:

           1.       Scope of Order. This Order shall govern the production, use, and disclosure of all
                                                                                          ,
information and materials produced by the parties in response to any discovery in this action

(including, without limitation, to documents, interrogatory answers, responses to requests to

admit, and deposition transcripts and exhibits), all information contained in those materials, and

all copies, excerpts, or summaries of those materials, and other information disclosed pursuant to

the disclosure or discovery duties created by the Federal Rules of Civil Procedure. (collectiyely,

"Discovery Material").

          2.        Designation of "Confidential" Discovery Material. A party may, in good faith

designate as "Confidential" and therefore subject to the protections and requirements of this

Order, Discovery Material that consists of or includes non-public information that would

reasonably be subject to protection under applicable statute, rule, or precedent, including:

                    a)     Discovery Material that a party reasonably believes contains or refers to

information that is not generally available to or accessible by the general public, that a party

believes contains or refers to confidential information of third parties, information protected by

statute, rule or regulation, or other confidential or proprietary analyses;

                    b)     any other category of information hereinafter given confidential status by

the Court.

          3.        Method of Designating Materials "Confidential". With respect to the designation

of confidential Discovery Material other than deposition transcripts and exhibits, the producing



4844-6385-0] 52.1                                    2
        Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 3 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 4 of 15




party or that party's counsel may designate confidential Discovery Material by stamping or

otherwise clearly marking as "Confidential" on the document in a manner that will not interfere

with the legibility or audibility. Discovery material designated "Confidential" shall be identified

by Bates Number. To the extent practical, the respective legend shall be placed near the Bates

Number. Multi-paged Discovery Material shall be stamped "Confidential" on each page so

designated. If Discovery Material cannot be so labeled, it must be designated "Confidential" in

some other conspicuous manner.

          4.       With respect to deposition transcripts and exhibits, such designation shall be made

on the record during the deposition whenever possible, in which case the transcript of the

designated testimony shall be bound in a separate volume and marked "Confidential Information

Governed by Protective Order" by the reporter. A Party may designate portions of depositions as

"~onfidential" after transcription, provided written notice of the designation is promptly given to

all counsel of record within thirty (30) days after notice by the court reporter of the completion

of the transcript,. and until the expiration of such thirty (30) days after notice by the court reporter

of the completion of the transcript, no Party or counsel for any such Party may share the contents

of the deposition outside the limitations of this Protective Order. .

          5.       Designation of "Highly Confidential/ Attorneys' Eyes Only" Discovery Material.

A heightened level of protection will be afforded to Discovery Material designated as "Highly

Confidential/ Attorneys' Eyes Only." A designation of"Highly Confidential/ Attorneys' Eyes

Only" may be made by any producing or designating party only after such party has made a good

faith determination that the Discovery Material includes or constitutes highly confidential or

proprietary information which, if disclosed to the other party, rather than to its counsel, ~ould




4844-6385-0152.1                                    3
        Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 4 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Ffled 10/11/19 Page 5 of 15



result in serious injury or harm to the producing or designating party's interests, including, but

not limited to:

                   a)     Information prohibited from disclosure by statute;

                   b)     previously nondisclosed financial information (including without

limitation balance sheets, income statements, income tax returns, W-2 fonns, and 1099 forms,

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

payments, sales reports and sale margins);

                   c)     medical information and protected health information concerning any

individual;

                   d)     mental health information concerning any individual;

                   e)     personal identity information; and

                   f)     personnel or employment records of Plaintiffs.

          The producing or designating party producing any Discovery Material may designate as

"Highly Confidential /Attorneys' Eyes Only" only such portion of such material as consists of

the "Highly Confidential/ Attorneys' Eyes Only" material.

          6.       Method of Designating "Highly Confidential/ Attorneys' Eyes Only" Discovery
                                                                                 \
Material. A party may designate Discovery Material that it deems highly confidential as being

"Highly Confidential/ Attorneys' Eyes Only," following the same procedure set forth in

paragraph 2 above. Designation of such highly confidential Discovery Material shall be made by

stamping or otherwise clearly marking as "Highly Confidential/ Attorneys' Eyes Only" on the

document in a matter that will not interfere with the legibility or audibility of the document.

Discovery material designated "Highly Confidential/ Attorneys' Eyes Only" shall be identified

by Bates Number. To the extent practical, the respective legend shall be placed near the Bates



4844-6385-0152.1                                   4
         Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 5 of 14

           ·case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 6 of 15



Number. Multi-paged Discovery Material shall be stamped "Highly Confidential/ Attorneys'

Eyes Only" on each page so designated. If Discovery Material cannot be so labeled, it must ·be

designated "Highly Confidential/ Attorneys' Eyes Only" in some other conspicuous manner.

            7.         Failure to Designate Material as "Confidential" or "Highly Confidential /

Attorneys' Eyes Only". If at any time prior to the trial of this action, a producing party realizes

that some portion(s) of Discovery Material that was previously produced without limitation

should be designated as "Confidential" or "Highly Confidential/ Attorneys' Eyes Only," that

party may so designate by so apprising all parties in writing, and such designated portion(s) of

the Discovery Material will thereafter be treated as "Confidential" or "Highly Confidential /

Attorneys' Eyes Only" under the terms of this Order.

            8.         Use of"Confidential" Discovery Material. No person subject to this Order other

than the producing party shall disclose any of the Discovery Material designated by the

producing party as "Confidential" to any other person whomsoever, except to:

                       a)     the parties to this action;

                       b)     counsel retained specifically for this action, including any paralegal,

clerical and other assistant employed by such counsel and assigned to this matter;

                       c)     persons specifically engaged for the limited purpose of making copies of

documents or organizing or processing documents, including outside vendors hired to process

electronically stored documents;

                       d)     as to any document, its author, its addressee, and any other person

indicated on the face of the document as having received a copy (not including a person who

received the document in the course oflitigation);




4844-63 85-0 I 52. I                                        5
       Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 6 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 7 of 15



                   e)     during their depositions, witnesses in this action to whom disclosure is

reasonably necessary, provided such person has first executed a Non-Disclosure Agreement in

the form attached hereto as Exhibit A;_Witnesses shall not retain a copy of documents containing

Confidential Information, except witnesses may receive a copy of all exhibits marked at their

depositions in connection with review of the transcripts. Pages of transcribed deposition

testimony or exhibits to depositions that are designated as Confidential Information pursuant to

the process set out in this Order must be separately bound by the court reporter and may not be

disclosed to anyone except as permitted under this Order

                   f)     any person retained by a party to serve as an expert witness or consultant in

connection with this proceeding, to the extent such disclosure is necessary for preparation, trial, or

other proceedings in this case, provided such person has first executed a Non-Disclosure

Agreement in the form attached hereto as Exhibit A;

                   g)     stenographers engaged to transcribe depositions conducted in this action;

                   h)     the Court and its support personnel; and

                   i)     such other persons only by the written consent of the producing party or

upon order of the Court, upon motion of either party, or upon stipulation of all parties as entered

by the Court.

          9.       Prior to any disclosure of any "Confidential" Discovery Material to any person

referred to in subparagraphs 7 (e), (f), and (i) above, such person shall be provided by counsel

with a ~opy of this Protective Order and shall sign a Non-Disclosure Agreement in the form

attached hereto as Exhibit A stating that that person has read this Order and agrees to be bound

by its terms. Said counsel shall retain each signed Non-Disclosure Agreement and produce it to




4844-6385-0152.1                                    6
        Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 7 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 8 of 15



opposing counsel either prior to such person being permitted to testify ( at deposition or trial) or

at the conclusion of the case, whichever comes first.

          10.      Use of"Highly Confidential/ Attorneys' Eyes Only" Discovery Material.

Discovery Material designated as "Highly Confidential/ Attorneys' Eyes Only" may only be

disclosed to persons identified in subparagraphs 7 (b), (c), (e), (f), (g),(h), and (i). The parties agree

that the person to whom the "Highly Confidential/ Attorneys' Eyes Only" Discovery Material is

disclosed will not use such information or documents for competitive purposes, including, but

not limited to, to conceive, create, design, develop, advertise, or sell any products that will

compete with the disclosing party.

          11.      Discovery Material designated "Confidential" or "Highly Confidential / Attorneys'

Eyes Only" shall not be disclosed or used for any purpose except the preparation and trial of this

case and any related matter, including but not limited to, investigations by law enforcement.

          12.      The restrictions set forth in any of the preceding paragraphs shall not apply to

information or material that: (a) was, is or becomes public knowledge, not in violation of this

Stipulated Protective Order; (b) that is lawfully acquired by or known to the receiving party

independent of the producing party; (c) is disclosed by a non-designating party with the approval

of the designating party; (d) pursuant to Order of the Court; or (e) for purposes oflaw

enforcement.

          13.      With respect to any discovery material produced by a non-party, the non-party

may invoke the terms of this Order in writing to all Parties by designating discovery material

"Confidential" or "Highly Confidential/ Attorneys' Eyes Only." Any such protected material

produced by the non-party designated "Confidential" or "Highly Confidential / Attorneys' Eyes




4844-6385-0152.1                                     7
       Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 8 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 9 of 15



Only." shall be subject to the restrictions contained in this Order and shall only be disclosed or

used in a manner consistent with this Order.

          14.      Whenever a Party seeks to file any document or material containing

"Confidential" or "Highly Confidential/ Attorneys' Eyes Only" Information with the Court in this

matter, it shall be accompanied by a Motion to Seal pursuant to Section 6.2 of the Electronic

Case Filing Rules & Instructions for the Southern District of New York and this Court's

Individual Rule 4.

          15.      Objections to Designations. A party shall not be obligated to challenge the

propriety of any designation of discovery material under this Order at the time the designation is

made and a failure to do so shall not preclude a subsequent challenge thereto. The designation of

any material or document as "Confidential" or "Highly Confidential/ Attorneys' Eyes Only" is

subject to challenge by any party. The following procedure shall apply to any such challenge:

          (a) Meet and Confer. A party challenging the designation of"Confidential" or "Highly
                                                                                                 .
Confidential/ Attorneys' Eyes Only" must do so in good faith and must begin the process by

conferring directly with counsel for the disclosing party. In conferring, the challenging party must

explain the basis for its belief that the confidentiality designation was not proper and must give

the disclosing party an opportunity to review the designated material, to reconsider the

designation, and, if no change in designation is offered, to explain the basis for the designation.

The disclosing party must respond to the challenge within five (5) business days.

          (b) Judicial Intervention. A party that elects to challenge a confidentiality designation may

file and serve a motion that identifies the challenged material and sets forth in detail the basis for

the challenge. Each such motion must be accompanied by a competent declaration that affirms

that the movant has complied with the meet and confer requirements of this procedure. The



4844-6385-0152 1                                    8
          Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 9 of 14

          Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 10 of 15



burden of persuasion in any such challenge proceeding shall be onJhe disclosing party. Until the

Court rules. on the challenge, all parties shall continue to treat the materials as "Confidential" or

"Highly Confidential/ Attorneys' Eyes Only" under the terms of this Order.

           16.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

           (a)     If a receiving party is served "'.'ith a subpoena or an order issued in other litigation

that wo~lq compel disclosure of any material or document designated in this action as
      .               .
"Confidential" or "Highly Confidential/ Attorneys' Eyes Only," the receiving party must so

notify the disclosing party, in writing, immediately and in no event more than three court days

after receiving the subpoena or order. Such notification must include a copy of the subpoena or

court order.

           (b)     The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

           (c)     The purpose ofimposing these duties is to alert the interested persons to the

existence of this Order and to afford the disclosing party in this case an opportunity to try to

protect its "Confidential" or "Highly Confidential/ Attorneys' Eyes Only" Information in the

court from which the subpoena or order issued. The disclosing party shall bear the burden and the

expense of seeking protection in that court of its "Confidential" or "Highly Confidential /

Attorneys' Eyes Only" Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The.obligatiqns set fotth in th'is paragraph remain in effect while the party has in its




4844-6385-0152 1                                      9
                Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 10 of 14
     'l
•'                 Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 11 of 15




          possession, custody, or control "Confidential" or "Highly Confidential/ Attorneys' Eyes Only"

          Information by the other party to this case.

                    17:      All persons are hereby placed on notice that the Court is unlikely to seal or

          otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

          even if such material has previously been sealed or designated as "Confidential" or "Highly

          Confidential/ Attorneys' Eyes Only." The Court also retains unfettered discretion whether or not

          to afford confidential treatment to any confidential document or information contained in any

          document submitted to the Court in connection with any motion, application, or proceeding that
                                                                                                                   '   •
          may result in an order and/or decision by the Court.

                    18.      Each person who has access to Discovery Material that has been designated as

          "Confidential" or "Highly Confidential/ Attorneys' Eyes Only" shall take all due precautions to

          prevent the unauthorized or inadvertent disclosure of such material.

                    19.      If, in connection with this litigation, a party inadvertently discloses information

          subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

          Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

          of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

          Information and its subject matter.

                    20.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

          ·shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

          Information, and provide a certification of counsel that all such information has been returned or

          destroyed.




          4844-6385-0152.1                                     10
      Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 11 of 14

        Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 12 of 15



          21.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

          22.      The receiving party may move the Court for an Order compelling production of ·

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.

          23.      The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

          24.      This Protective Order shall survive the termina!ion of the litigation. Within 30

days of the final disposition of this action, all Discovery Material designated as "Confidential" or

"Highly Confidential I Attorneys' Eyes Only," and all copies thereof, shall be promptly returned

to the producing person, or, upon permission of the producing person, destroyed. The destroying

party shall provide all parties with an affidavit confirming the destruction.

          25.      This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

          26.      This Protective Order may be modified by the Court at any time for good cause

shown following notice to all parties and an opportunity for them to be heard.




4844-6385-0152.1                                     11
      Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 12 of 14

        Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 13 of 15



SO ORDERED
                                                  K. HELLERSTEIN, U.S.D.J.




4844-6385-0152.l                        12
       Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 13 of 14
         Case 1:17-cv-09554-AKH Document 306-1 Filed 10/11/19 Page 14 of 15




                                         EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  LOUISETTE GEISS, SARAH ANN THOMAS No. 1: 17-cv-09554-AKH
· (a/k/a SARAH ANN MASSE), MELISSA
  THOMPSON, MELISSA SAGEMILLER,            Hon. Alvin K. Hellerstein
 NANNETTE MAY (f/k/a NANNETTE
 KLATT), KATHERINE KENDALL, ZOE            NON-DISCLOSURE AGREEMENT
 BROCK, CAITLIN DULANY, LARISSA
  GOMES, and JANE DOE, individually and on
  behalf of all others similarly situated,

          Plaintiffs,

          V.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THEWALT
DISNEY COMPANY, DISNEY
ENTERPRISES, INC., BUENA VISTA
INTERNATIONAL, INC., HARVEY
WEINSTEIN, RO~ERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY ASHBROOKE, BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,

          Defendants.

          I,
               - - - - - - - - - - - - - - -,             acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as "Confidential" or "Highly Confidential /

Attorneys' Eyes Only." I agree that I will not disclose such "Confidential" or "Highly




4844-6385-0152.1
       Case 1:17-cv-09554-AKH Document 309 Filed 10/16/19 Page 14 of 14
         Case 1:17-cV-09554-AKH Document 306-1 Filed 10/11/19 Page 15 of 15




Confidential / Attorneys' Eyes Only" Discovery Material to anyone other than for purposes of

this litigation and that at the conclusion of the litigation I will return all discovery information to

the party or attorney from whom I received it. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute

arising hereunder and that my willful violation of any term of the Protective Order could subject

me to punishment for contempt of Court.


Dated: _ _ _ _ _ _ _ _ __




4844-6385-0152.1                                  14
